RECEIVED

AUG - 2 2019

TONY A. MOORE, CLERK WESTERN DISTRICT OF LOUISIANA
WESTERN DISTRICT OF LOUISIAN
ALEXANDRIA, LOUISIANA

UNITED STATES DISTRICT COURT

 

ALEXANDRIA DIVISION
CENTRAL LA. HOME HEALTH CARE DOCKET NO. 1:17-cv-346
VERSUS
JUDGE DEE D. DRELL
THOMAS E. PRICE MAG. JUDGE PEREZ-MONTES

 

JUDGMENT
In light of the telephone conference conducted today with the parties to this matter,
IT IS ORDERED that counsel shall report the status of potential resolution of the matter
on or before September 6, 2019.
IT IS FURTHER ORDERD that consideration of the Report and Recommendation (Doc.
91) is STAYED.

i
SIGNED this _/ — day of August 2019, at Alexandria, Louisiana.

 

 

JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT
